 

 

 

Case 2:19-cv-00008-MRH Document 15 Filed03/19/19 Pagelofi4 ~~

IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
PENNSYLVANIA

DANIEL CHARLES BLACK, Civil Action No. 2:19-cv-8
ADMINISTRATOR OF THE ESTATE OF
DAVID S. BLACK a/k/a DAVID BLACK,

Plaintiff,

V.

COUNTY OF ALLEGHENY and
JOHN/JANE DOE 1 - 6,

Defendants.
AMENDED COMPLAINT

And now comes Plaintiff, Daniel Charles Black, Administrator of the Estate of
David S. Black a/k/a David Black, by and through his counsel, Pribanic & Pribanic,
LLC and Charles A. Frankovic, Esq. who files the following Amended Complaint,
demands trial by jury and avers the following:

1. Plaintiff, Daniel Charles Black (hereinafter Daniel Black or Plaintiff) is
an adult individual resident of Allegheny County, Pennsylvania.

2. The Plaintiff is the Administrator of the Estate of David S. Black also
known as David Black pursuant to letters of administration pendent lite issued on
June 28, 2018 by the Allegheny County, Pennsylvania, Department of Court Records
Wills/Orphans Court Division.

3. Plaintiff's decedent is David S. Black a/k/a David Black.

4. At the time of his death, David S. Black was 53 years old and resided in
McKees Rocks, Allegheny County, Commonwealth of Pennsylvania.

5. Defendant, Allegheny County, is a political subdivision organized and

existing under the laws of the Commonwealth of Pennsylvania.
 

6. Defendant, Allegheny County, owns and/or operates a prison that
shall be designated as the Allegheny County Jail.

7. Defendant, John/Jane Doe 1 - 6, are upon information and belief
correction officers who are agents and/or employees of Defendant Allegheny
County who conduct video surveillance and/or work at the “officer’s desk” located
near cell IP 3 of the Allegheny County Jail.

8. At all relevant times Defendants John/Jane Doe 1 - 6 acted under color
of state law and in accordance with the policies, customs, and practices of the
Allegheny County Jail.

9, John/Jane Doe 1 - 6 are sued in their individual capacities.

10. Defendants, Allegheny County and John/Jane Doe 1 - 6 are collectively
referenced to as the “jail defendants,” unless otherwise stated.

11. The Defendant’s decedent died on April 10, 2017 while he was a pre-
trial detainee at the Allegheny County Jail.

12.‘ Prior to and at the time that Mr. Black was held as a pre-trial detainee
at the Allegheny County Jail, Allegheny County had experienced a significant
increase in accidental overdose deaths related to the use of opioids, including, but
not limited to, fentanyl.

13. | Upon information and belief, agents, including, but not limited to,
correctional officers at the Allegheny County Jail were aware of this “opioid
epidemic” at the time Mr. Black was held as a pretrial detainee.

14. Plaintiff brings this suit on behalf of the Estate and on behalf of all

other persons who are entitled to recover damages under state and federal law for
 

 

Case 2:19-cv-00008-MRH Document 15 Filed 03/19/19 Page 3of14 _

violation of the decedent’s right to due process of law under the Fourteenth
Amendment of the United States Constitution.

15. The Plaintiff also brings this action on his behalf and on behalf of all
persons who are entitled to recover damages under Pennsylvania law for the
wrongful death of David S. Black pursuant to the provisions of 42 Pa. C.S.A. §8301, as
well as to recover damages on behalf of the Estate of David S. Black pursuant to the
provisions of 42 Pa. C.S.A. §8302.

16. No other person has filed an action to recover damages for the
wrongful death of David S. Black, nor has any other person commenced an action to
recover damages for the death of David S. Black on behalf of his estate.

17. The following persons are or may be entitled by law to recover
damages for the wrongful death of David S. Black:

a. Daniel Black - Brother
c/o Pribanic & Pribanic, LLC,

b. Vicki Hamilton - % Sister
Madison, PA

c. James Bell - Brother
North Huntingdon, PA

18. | Upon information and belief, David Black was arrested in Allegheny
County on April 9, 2017 for an outstanding bench warrant.

19. Mr. Black was subsequently taken to the Allegheny County Jail and was
confined on April 9, 2017.

20. On April 9, 2017 intake personnel of the Allegheny County Jail noted at
6:50 p.m. in its Intake Sallyport Medical Clearance Log that Mr. Black, among other

things, was going to withdraw and was detoxing.
 

 

Case 2:19-cv-00008-MRH Document 15 Filed 03/19/19 Page 4 of 14°

21. In the comment section of the Intake Sallyport Medical Clearance Log, it
was also noted that Mr. Black was undergoing “heroin detox” and had hip surgery (3/17).

22. At the time of his April 9, 2017 commitment, the jail defendants knew or
should have known that David Black had been previously incarcerated and/or committed
at the Allegheny County Jail with symptomology, including opioid withdrawal and had a
history of daily drug use.

23. At 12:40 a.m. on March 10, 2017, an Offender Management System
Booking Observation Report was reportedly completed for David Black.

24. The Booking Observation responses to questions indicated that Mr. Black
had a serious medical condition, which may require attention and that he was currently
taking a prescription medication that may need continuation.

25. The Booking Observation Report also stated that Mr. Black had an
institutional history of alerts, and that the booking officer felt that the arrestee should be
referred to a supervisor for review.

26. At 2:00 a.m. on April 10, 2017, Mr. Black’s vital signs were reportedly
taken.

27. Subsequently, Mr. Black was reportedly discovered trying to urinate on a
soda machine located in the processing unit area of the Allegheny County Jail.

28. In response to this inappropriate behavior, Mr. Black was placed in cell
IP3 at approximately 4:16 a.m.

29. This cell was subsequently locked.

30. | Mr. Black was reportedly assessed by Karen Warman, LSW at

approximately 4:46 a.m. who concluded that he was not suicidal, not self-injurious, not
 

7 Case 2:19-cv-00008-MRH Document 15 Filed 03/19/19 Page 5 of 14 re

demonstrating psychotic behavior, and did not need admission to an acute mental health
unit.

31. Mr. Black’s health condition was also reportedly assessed by Nicole
Dailey, RN at approximately 4:50 a.m. on April 10, 2017, and other than noting that Mr.
Black used crutches for recent right hip surgery, cleared him for segregation at 4:52 a.m.

32.  Atall relevant times herein, cell IP3 was the subject of video surveillance
conducted by agents of the Allegheny County Jail.

33. Despite exhibiting the inappropriate behavior described above, having a
history of opioid use, and stating that he was detoxing from heroin, Mr. Black was not
physically monitored and there is no documentation of “wellness checks” or “guard
tours” performed after he was assessed by Nurse Dailey.

34. Video surveillance indicates that at approximately 5:08 a.m. on April 10,
2017, Mr. Black fell from a bench located within cell IP3 and landed on the floor — his
muscles becoming tense and it was apparent that he was in medical distress.

35. | Between the time of the above described fall and the time of eventual AC]
intervention, numerous inmates walked by cell IP3, looking into the cell and,
subsequently, presenting themselves to unknown correctional officers at what is believed
to be the “guard desk” located near cell IP3.

36. Despite cell IP3 being the subject of video surveillance and despite Mr.
Black being in obvious medical distress, there was a 16 minute delay from the time of the
fall until approximately 5:23 a.m. when a corrections officer checked on Mr. Black at the
request of an inmate.

37. After attempts were made to resuscitate Mr. Black, he was pronounced

dead at 6:05 a.m. on April 10, 2017.
 

COUNT I
VIOLATION OF RIGHTS UNDER FOURTEENTH AMENDMENT

Daniel Charles Black, Administrator of the Estate of David S. Black a/k/a David
Black v. County of Allegheny and John/Jane Doe 1 - 6

Plaintiff, Daniel Charles Black, Administrator of the Estate of David S. Black
a/k/a David Black incorporates paragraphs 1 — 37 hereinabove and further avers that:

38. | Upon arrival at the Allegheny County Jail on April 9, 2017, Mr. Black
exhibited symptoms of drug abuse, withdrawal from opioids, chronic drug dependency,
and detoxing from opioids that were objectively manifest to the police, correctional
officers, and nurses employed at the jail, all of whom were agents, servants or employees
of Defendant Allegheny County or a combination thereof, and all of whom were acting
under color of state law and within the scope and course of their employment.

39. Mr. Black fit the profile of a detainee who was chronically dependent
upon opioids and/or was detoxing from opioids.

40. The jail defendants knew or should have known that Mr. Black fit the
profile of a detainee who was detoxing from opioids, was dependent upon opioids and/or
was particularly vulnerable to overdose, but nonetheless failed to protect Mr. Black from
this condition.

41. Despite the knowledge of Mr. Black’s detoxification status, dependence
upon opioids and vulnerability to overdose, prison officers failed to follow-up or monitor
Mr. Black’s condition after he was examined by Nurse Dailey while he was in cell IP3.

42. Furthermore, the jail defendants failed to follow-up, monitor, and timely
respond or alert others to Mr. Black’s medical condition after he fell off of the bench in

cell IP3 and was lying on the floor in obvious medical distress.
 

Case 2:19-cv-00008-MRH Document 15 Filed 03/19/19 Page7of14

43. An approximate 16 minute delay occurred before jail personnel were
notified by an inmate concerning Mr. Black’s obvious medical distress and need for
emergent medical assistance.

44. Notwithstanding the objective symptoms articulated in the paragraphs
hereinabove, the jail defendants failed to monitor and/or failed to document monitoring
Mr. Black while he was in cell IP3 in a manner that was warranted under the
circumstances or in conformity with the policy (if any) for personal observation of
detained persons who were exhibiting signs of drug withdrawal and/or were vulnerable to
drug overdose.

45. Furthermore, the jail defendants failed to timely respond to Mr. Black
when it was manifestly apparent that he was in medical distress that was warranted under
the circumstances or in conformity with the policy, if any, for those in obvious medical
distress and were exhibiting signs of drug withdrawal and/or were vulnerable to drug
overdose.

46. Reasonably trained prison supervisors were aware of their responsibilities
to train prison personnel to adequately monitor those who were susceptible to drug
overdose so that they may timely intervene to reverse the effects of possible overdose.

47. Pennsylvania law recognizes a duty on the part of the police and other law
enforcement officials to protect a person from harm where circumstances exist that
establish a personal relationship between the police and the person harmed.

48. The jail defendants knew or should have known that Mr. Black (1) was
withdrawing (or about to withdrawal) from opioids, (2) exhibited signs of withdrawal
(including, but not limited to, agitation and laying prone on the jail floor for an extended

period of time), and (3) was particularly vulnerable to overdosing while in their custody.
 

 

Case 2:19-cv-00008-MRH Document 15 Filed 03/19/19 Page 8 of 14

49. In light of such knowledge, the jail defendants voluntarily assumed to

protect Mr. Black from harming himself when they placed him into their custody and

were under a separate duty to monitor and protect Mr. Black from harm after he was

placed in cell IP3.

50. The jail defendants breached the duty they owed to Mr. Black when they:

a. Failed to provide in person surveillance after being assessed by
Nurse Dailey;

b. Failed to document in person surveillance for the time he was
placed in holding cell IP3;

c. Failed to timely respond to a medical emergency when Mr. Black
fell from the bench in cell IP3 and was lying prone on the cell
floor;

d. Failed to timely respond to a medical emergency when alerted by
inmates;

€. Failed to adequately conduct video surveillance;

f. Failed to have concurrent personal monitoring of video
surveillance while Mr. Black was in cell IP3;

g. Failed to timely respond to a medical emergency when video
depicted Mr. Black falling to the floor from a bench in cell IP3 and
lying prone on the floor in obvious medical distress;

h. Failed to conduct wellness checks for the time period after being
placed in cell IP3; and

i. Failed to timely respond to Mr. Black who was in obvious medical
distress while in cell IP3.

51. The misfeasance and/or malfeasance, as described above was the direct

and proximate cause of Mr. Black’s death and/or significantly increased the risk of Mr.

Black’s death.

52. Asaresult, Mr. Black experienced pain and suffering from the time he

suffered the effects of the overdose until the time of his death, as well as lost earnings

calculated from the date of death.
 

 

Case 2:19-cv-00008-MRH Document 15 Filed 03/19/19 PageQof14

53. As a result those entitled beneficiaries of the Estate of David Black,
suffered loss of value of all services, assistance, comfort, companionship, and society of
David Black, cost of funeral and burial expenses and administration expenses.

54. | Upon information and belief, prior to April 10, 2017, the jail defendants
did not train (or adequately train) those persons working within or assigned to the
Allegheny County Jail who had custody and control over detainees to identify potential
drug overdose among such detainees.

55. | Upon information and belief, prior to April 10, 2017, the jail defendants
did not train (or adequately train) those persons working within or assigned to the
Allegheny County Jail who had custody and control over detainees to prevent injury from
overdosing among such.

56. The failure of the jail defendants to train those persons working within the
Allegheny County Jail, as described hereinabove, was in deliberate or reckless
indifference to the rights of detainees and their serious medical and/or psychological
needs of those among them who abused drugs and who were potentially at risk of injury
from drug overdose.

57. The jail defendants deliberate or reckless indifference to the rights of such
detainees, including, but not limited to, Mr. Black, and the serious medical and
psychological needs thereof, represents a policy or custom of Defendant Allegheny
County, under which the County actively or tacitly acquiesces in the constitutional and
statutory deprivations of which the Plaintiff complains herein.

58. The jail defendants failure to timely respond to Mr. Black when he was in
obvious medical distress represents a deliberate or reckless indifference to the right of

such detainees, including, but not limited to, Mr. Black, and the serious medical and
 

 

Case 2:19-cv-00008-MRH Document 15. Filed 03/19/19 Page 10 of 14

psychological needs thereof, represents a policy or custom of Defendant, Allegheny
County, under which the county actively or tacitly acquiesces in the constitutional and
statutory deprivation of which the Plaintiffs complains herein.

59. The jail defendants caused David Black to suffer deprivations of his rights
under State and Federal Law by policies that either commanded such deprivations to
occur or by their acquiescence in a long-standing practice or custom that constitutes a de
facto standard operating procedure of Defendant Allegheny County.

60. | Upon information and belief, those persons who, under Pennsylvania and
Federal law, were policymakers for Allegheny County had contemporaneous knowledge
of the events leading up to the death of David Black or knowledge of a prior pattern of
similar incidents.

61. | Upon information and belief, those persons who, under Pennsylvania law,
were policymakers for Allegheny County had knowledge of a prior pattern of events
similar to those leading to the death of David Black, deliberately or recklessly chose not
to provide opioid overdose prevention training to those persons working within or
assigned to the Allegheny County Jail, or acquiesced in a long-standing practice or
custom of providing no such training or program by which detainees could be adequately
screened for potential overdose symptomology.

62. The affirmative or acquiesced election by the jail defendants, to take no
measure to prevent overdosing by detainees, such as David Black, caused those persons
employed within the Allegheny County Jail who had custody and control over such

detainees to neglect the serious medical or psychological needs of David Black.
 

 

~ Case 2:19-cv-00008-MRH Document 15 Filed 03/19/19 Page 11 of 14

COUNT I
VIOLATION OF RIGHTS UNDER FOURTEENTH AMENDMENT

Daniel Charles Black, Administrator of the Estate of David S. Black a/k/a David
Black v. John/Jane Doe 1 - 3

Plaintiff, Daniel Charles Black, Administrator of the Estate of David S. Black
a/k/a David Black incorporates paragraphs | — 62 hereinabove and further avers that:

63. Defendants John/Jane Doe | — 3 are, upon information and belief,
correctional officers and/or agents of Allegheny County who conducted video
surveillance of Mr. Black while he was in cell IP3.

64. Defendants John/Jane Doe 1 ~3 were deliberately indifferent to Mr.
Black’s health and safety by failing to timely alert jail personnel when it was apparent on
video that Mr. Black was in obvious medical distress while lying on the floor in cell IP3.

COUNT Il
VIOLATION OF RIGHTS UNDER FOURTEENTH AMENDMENT

Daniel Charles Black, Administrator of the Estate of David S. Black a/k/a David
Black v. John/Jane Doe 4 - 6

Plaintiff, Daniel Charles Black, Administrator of the Estate of David S. Black
a/k/a David Black incorporates paragraphs 1 — 64 hereinabove and further avers that:
65. Defendants John/Jane Doe 4 ~ 6 are, upon information and belief,
correctional officers of Allegheny County Jail and/or agents of Allegheny County who
were present at the “guards desk” located near cell IP3 when Mr. Black was confined in
the cell.
66. Defendants John/Jane Doe 4 — 6 were deliberately indifferent to Mr.

Black’s health and safety by failing to timely check on Mr. Black when various inmates
 

~ Case 2:19-cv-00008-MRH Document 15 Filed 03/19/19 Page 12 of 14

alerted them at the guards desk that Mr. Black was in medical distress and/or lying prone
on the cell floor.

WHEREFORE, Plaintiff, Daniel Black, demands trial by jury and prays that this
Honorable Court enter judgment in his favor for compensatory damages and attorney
fees, as well as punitive damages against the individual defendants, for an amount greater
than the arbitration limits of Allegheny County together will all taxable interest and costs

allowed under Pennsylvania law.

       

“Charles A. Frankovic
Pa. 1.D. No.: 66033

Pribanic & Pribanic, LLC
513 Court Place
Pittsburgh, PA 15219
(412) 281-8844
 

Case 2:19-cv-00008-MRH Document 15. Filed 03/19/19 Page 13 of 14

DANIEL CHARLES BLACK, ADMINISTRATOR OF THE ESTATE OF DAVID
S. BLACK a/k/a DAVID BLACK V. COUNTY OF ALLEGHENY; John/Jane Doe
1-6

Certificate of Merit as to County of Allegheny; John/Jane Doe 1-6

Civil Action No.: 2:19-cv-8

I, Charles A. Frankovic, Esq., certify that:

# an appropriate licensed professional has supplied a written statement to the
undersigned that there is a basis to conclude that the care, skill or knowledge exercised
or exhibited by this Defendant in the treatment, practice or work that is the subject of
the Complaint, fell outside acceptable professional standards and that such conduct was
a cause in bringing about the harm;

OR

if the claim that this Defendant deviated from an acceptable professional standard is
based solely on allegations that other licensed professionals for whom this Defendant is
responsible deviated from an acceptable professional standard and an appropriate
licensed professional has supplied a written statement to the undersigned that there is a
basis to conclude that the care, skill or knowledge exercised or exhibited by the other
licensed professionals in the treatment, practice or work that is the subject of the
Complaint, fell outside acceptable professional standards and that such conduct was a
cause in bringing about the harm;

OR

expert testimony of an appropriate licensed professional is unnecessary for
prosecution of the claim against this Defendant.

OR

— claims are raised under both subdivisions 1042.3 (a)(1) and 1042.3(a)(2);

   
 

 

 
 

 

~ Case 2:19-cv-00008-MRH Document 15. Filed 03/19/19 Page 14 of 14

CERTIFICATE OF SERVICE

 

I certify that a copy of the foregoing AMENDED COMPLAINT was served

  

day of March, 2019 to the following by electronic mail and first

class United States mail, postage prepaid:

John A. Bacharach
Allegheny County Assistant Solicitor
Allegheny County Law Department
300 Fort Pitt Commons Building
445 Fort Pitt Boulevard
Pittsburgh, PA 15219
john.bacharach@alleghenycounty.us

Lee Dellecker, Esq.
‘Allegheny County Law Department
300 Fort Pitt Commons Building
445 Fort Pitt Boulevard
lee.dellecker@alleghenycounty.us
Pittsburgh, PA 15219 —

    

 

les A. Frankovic
